18 So. 3d 1217 (2009)
Jared L. COLLIER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1766.
District Court of Appeal of Florida, First District.
October 5, 2009.
Jared L. Collier, pro se, Petitioner.
Bill McCollum, Attorney General; Joshua R. Heller and Ian M. Cotner, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Jared Collier is hereby afforded a belated appeal from judgment and sentence in case number 07-69-CFA in the Circuit Court for Nassau County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner *1218 in the appeal, if he qualifies for such an appointment.
PETITION GRANTED.
WEBSTER, DAVIS, and LEWIS, JJ., concur.